DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on August 26, 2021.  Claims 1-10, 12, 15, 18, 19, 21, 23, 29 and 32-40 are currently pending.
Withdrawal of Rejections


The rejection of claim(s) 1, 3, 4, 7, 8, 38, and 39 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Breton (U.S. Patent 6,605,709 B1; previously cited) is withdrawn based on the amendment to the claims.
The rejection of claim(s) 1, 5, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson, M.M. et al. (J. Bacteriol. 190(11): 4027-4037 (2008)) is withdrawn based on the amendment to the claims.
The rejection of claim(s) 1, 2, 6, 7, 8, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs K.A. et al., (Science 321 (5886), 256-259 (2008)) is withdrawn based on the amendment to the claims.
The rejection of claim(s) 9, 10, 29, and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Breton (U.S. Patent 6,605,709 B1; previously cited), Pearson, M.M. et al. (J. Bacteriol. 190(11): 4027-4037 (2008)), and Gibbs K.A. et al., (Science 321 (5886), 256-259 (2008)) is withdrawn based on the amendment to the claims.

Information Disclosure Statement
	The signed 1449 forms that were mailed back to the applicant have been considered by the examiner.  
Election/Restrictions
Claims 1-10, 29 and 32-40 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on September 4, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group 2 is withdrawn.  Claims 12, 15, 18, 19, 21, and 23, directed to methods are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10, 12, 15, 18, 19, 21, 23, 29 and 32-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the proteins as currently claimed.  The claims are drawn to non-naturally occurring IdsD proteins comprising a variable region with percent identity to SEQ ID NO: 10 and 12 that is not disclosed in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        September 11, 2021